t,!#';'*§;"   

NO. 28877
IN THE INTERMEDIATE COURT OF APPEALS
OF THE STATE OF HAWAfI

STATE oF HAWAI‘I, Plaintiff-Appellee, v.
LAWRENCE CORDER, Defendant-Appellant

 

APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
(FC~CRIMINAL NOS. 07-1-lO80; 06-1-20l2; and 07-1-lO48)

ORDER OF AMENDMENT
(By: Foley, Presiding Judge, Fujise and Leonard, JJ.)

IT IS HEREBY ORDERED that the Summary Disposition Order »
of the court filed on March 25, 2010, is amended. At the
beginning of page 2 of the Summary Disposition Order, insert the
following line:

"the Hawafi Supreme Court issued an Opinion concluding that this"

The Clerk of the Court is directed to incorporate the
foregoing change in the original Summary Disposition Order and to
notify the publishing agencies of this change.

DATED: Honolulu, Hawafi, March 30, 2010.

%MW§Q\

Presiding Judge

Associate Judg '
/,,, z
,, . \